The opinion of the Court was delivered by
Lewis, C. J.
Community of interest produces community of duty. On this ground a release to one joint tenant shall enure to the benefit of both: Littleton, § 307. A conveyance to one of several tenants in common, or a deed to one of two devisees of the same land, shall enure to the benefit of all who came in under the same title, and are holding jointly or in common: Vanhorn v. Fonda, 5 Johns. Ch. R. 409; Legget v. Bechtel, cited in 1 Pa. Rep. 440; Smiley v. Dixon, 1 Pa. Rep. 439; 2 Barr 467; 2 W. & Ser. 27. Where several persons have a joint or common interest in an estate, it is not to be tolerated that one shall purchase an encumbrance or an outstanding title, and set it up against the rest, for the purpose of depriving them of their interests. Chancellor Kent, with great truth, remarked that such a proceeding would be “repugnant to a sense of refined and accurate justice, and would he immoral, because it would be against the reciprocal obligation to do nothing to the prejudice of each other’s equal claim, which the relationship of the parties created.” “It is the duty of all to deal candidly and benevolently with each other, and to cause no harm to their joint interests: 5 Johns. Ch. Rep. 407. All that can be demanded is contribution from each to the expense of any purchase which releases the common interest from embarrassment. There can he no doubt that a widow who comes into possession by and through her husband, who is entitled to dower out of the estate, and who, by reason of her right to administration, has opportunities to suppress or destroy the title papers, is bound by these rules of justice and morality. The law will not permit her to trample upon the rights of her helpless children. The creditors of her husband have an equal claim upon her in this respect. Indeed they stand upon higher ground than the heirs, because they have given value and the heirs have not. In this case, Abraham Weaver was in possession under a contract with Horbach for the lot. He built a brick house upon it, and died in possession. The law casts the inheritance upon the children at the death of their father, and the widow, who came into pos*273session through him, and remained there under his title, had no right to repudiate the contract and purchase the property, for herself. If she succeeds in her object in this- case, she gets the improvements without paying for them. The charge of the Court was perfectly correct.
Judgment affirmed.